Citation Nr: 1400591	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected PTSD.

5.  Entitlement to service connection for erectile dysfunction, claimed as penile dysfunction, including as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a Board videoconference hearing before the undersigned in August 2012.  A transcript is associated with the claims file.

The issue of whether there is new and material evidence to reopen a claim for service connection for a bilateral foot condition, claimed as flat feet, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher initial rating beyond 30 percent for PTSD and service connection for a bilateral knee disability, sleep apnea, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability because the evidence did not show that he had a current knee disability related to an in-service injury or disease.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the July 2003 rating decision, in particular VA outpatient treatment records showing a current diagnosis of bilateral degenerative joint disease/arthritis, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002& Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened. 


REMAND

Additional development is needed prior to disposition of the claims remaining on appeal.  

I.  VA Examination and Medical Etiological Opinions on Bilateral Knee Disability

After reopening the service connection claim for a bilateral knee disability, the Board observes there is no medical nexus opinion of record.  Consequently, the Board finds that a VA examination and opinion is necessary to help resolve whether the Veteran's current bilateral knee disability, diagnosed as bilateral knee DJD and right knee osteoarthritis, is etiologically linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Notably, the Veteran testified at the August 2012 Board hearing concerning his knees, including in-service injuries to his knees followed by a post-service history of knee pain and other problems.  August 2012 Board Hearing Transcript at 15-16.  In particular, the Veteran asserted that he suffered a lot of wear and tear on his knees from jumping out of helicopters, marching, and basic rigors of combat.  Id., at 15.  In addition, he testified to having an incident where the roof of a bunker fell on his knees, following by a 5-day-stay at a sickbay or dispensary.  Moreover, a review of his service treatment records shows an in-service complaint in January 1968 of left knee pain on bending and running.  The Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of the claim for a bilateral knee disability, with consideration of his competent lay statements of a continuity of knee pain and problems since service.  See McLendon, 20 Vet. App. 79.

II.  VA Medical Examination and Opinion on Erectile Dysfunction (ED)

The Veteran contends he developed ED on a secondary basis to service-connected Type II, Diabetes Mellitus.  At his August 2012 Board hearing, he admitted in his testimony that he did not experience ED until 2 or 3 years after he was diagnosed with diabetes in 2001, so not until 2003/2004, many years following service.  In his December 2008 substantive appeal, he asserts that ED was causally related and/or chronically aggravated by his service-connected Type II Diabetes Mellitus.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In light of the fact that the Veteran is competent to report symptoms of ED, the absence of a medical diagnosis of ED is not fatal to the claim.  Rather, on remand, the AOJ should arrange for an appropriate VA examination and medical opinion on the nature and etiology of his claimed ED.  See McLendon, 20 Vet. App. at 79.  

III.  VA Medical Opinion on Obstructive Sleep Apnea

A remand is also required to provide an adequate VA medical opinion to fully address the Veteran's claim for secondary service connection for his diagnosed obstructive sleep apnea.  See, again, 38 C.F.R. § 3.310(a) and (b); and Allen, 7 Vet. App. at 448.  Concerning this, the Veteran believes his currently diagnosed obstructive sleep apnea is secondarily related to his service-connected PTSD.  Specifically, he wakes up with nightmares from his PTSD, and this aggravates or causes the sleep apnea.  August 2012 Board Hearing Transcript, at 17.  A VA examination in June 2010 already diagnosed obstructive sleep apnea and, upon review of the claims file and medical literature, opined that the Veteran's sleep apnea is not caused by or a result of his service-connected PTSD.  Importantly, however, the examiner did not provide an opinion on whether the obstructive sleep apnea might have instead been aggravated by the service-connected PTSD.  Thus, the June 2010 VA examiner's opinion is incomplete as it did not address the possibility of secondary service connection by means of aggravation by a service-connected disability.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


IV.  Reexamination of Severity of PTSD

The Veteran contended in his December 2008 substantive appeal that the current 30 percent rating is incorrect for his service-connected PTSD, because his PTSD was inadequately evaluated on the last VA examination in February 2007.  Moreover, at a February 2008 VA treatment session with Dr. J.G., Psychiatrist, the Veteran reported that the VA examiner had spent insufficient time to appreciate the degree of PTSD symptoms and their impact on his life.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr, 21. Vet. App. at 312.  Thus, the AOJ should schedule a VA examination to evaluate the current severity of the Veteran's PTSD.

V.  Outstanding Treatment Records

As an ancillary matter, the AOJ should ascertain whether there are any outstanding VA outpatient treatment records that are relevant to the Veteran's claims, and if so, attempt to obtain them.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claims file contains records of VA outpatient treatment at the Guam outpatient clinic of the Honolulu VA Medical Center (VAMC), dated through June 2010.  Since several years have lapsed since then, this raises the possibility of more recent VA outpatient treatment for the Veteran's claimed disabilities of the knees, sleep apnea, PTSD and ED.  The AOJ should associate with the claims file all relevant VA records from the Honolulu VAMC dated since June 2010.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Honolulu VAMC's clinic in Guam, or any other identified VA facility, for the period from June 2010 to the present.  

2.  After completing the requested development in paragraph #1, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature and etiology of any current bilateral knee disability.  Confirm whether the Veteran is currently diagnosed with arthritis of the left and/or right knees.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should opine on whether it is at least as likely as not (a 50% or higher degree of probability) that any current left and/or right knee disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including to any in-service injury or disease? 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed ED.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and Veterans Benefits Management System (VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  Any medically indicated tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following: 
a) Please identify all disabilities associated with the Veteran's claimed erectile dysfunction.  
b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?
c) For each disability found, was it at least as likely as not (a 50% or higher degree of probability) caused by service-connected diabetes mellitus?
d.) For each disability found, was it is at least like as not (a 50% or higher degree of probability) aggravated (worsened) by the Veteran's service connected diabetes mellitus?  If so, identify the baseline level of disability prior to aggravation and the permanent, measurable increase in pathology attributable to the service-connected diabetes mellitus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the requested development in paragraph #1, then request a supplemental or addendum opinion from the VA physician who conducted the June 2010 VA examination for obstructive sleep apnea.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and Veterans Benefits Management System (VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  In the event the June 2010 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for an appropriate VA compensation examination, to determine the nature and etiology of the Veteran's obstructive sleep apnea disability.  In that event, all indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.

In particular, the examiner is requested to provide a supplemental opinion and rationale as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.  If so, identify the baseline level of disability prior to aggravation and the permanent, measurable increase in pathology attributable to the service-connected PTSD.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder and Veterans Benefits Management System (VBMS) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should perform any diagnostic tests deemed necessary.

6.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


